Citation Nr: 1010832	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

Because the claim for a higher rating on appeal involves a 
request following the initial grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  From the February 7, 2005 effective date of the grant of 
service connection the Veteran's PTSD was manifested, 
primarily, by evidence of suicidal ideation, chronic sleep 
impairment, intrusive thoughts and recollections, nightmares, 
irritability, outbursts of anger, hypervigilance, detachment 
from friends and family, social isolation, feelings of 
hopelessness and helplessness, and difficulty adapting to 
stressful circumstances.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 70 percent, but no higher, rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, an April 2005 pre-rating letter provided notice 
of what was needed to substantiate the claim for service 
connection, a December 2006 letter provided the Veteran with 
notice of the disability and effective date elements pursuant 
to Dingess/Hartman, and the February 2007 SOC set forth the 
criteria for higher ratings for PTSD (which suffices for 
Dingess/Hartman).  In addition, after issuance of the 
December 2006 letter, the Veteran and his representative were 
afforded additional opportunities to respond before the RO 
readjudicated the claim in a February 2007 SOC.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and the reports of October 2005 and 
December 2007 VA psychiatric examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
representative, friends, and a former employer, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In a March 2010 appellant's brief, the Veteran's 
representative asserts that an initial 70 percent disability 
rating is warranted for the Veteran's service-connected PTSD.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 12 Vet. App. 
505 (2007).

As noted above, the Veteran is currently assigned an initial 
30 percent disability rating for PTSD, effective from 
February 7, 2005, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
Veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2009).

Considering the pertinent medical evidence in light of the 
criteria noted above, the Board finds that since the February 
7, 2005 effective date of service connection, the Veteran's 
PTSD symptoms more nearly approximates the criteria for a 70 
percent initial rating for PTSD.  See 38 C.F.R. § 4.7.

A December 2004 Bangkok hospital record reflects that the 
Veteran complained of insomnia.  He stated that he had been a 
soldier during the Vietnam war and had trouble sleeping.  He 
was prescribed medications.  

An October 2005 VA psychiatric report reflects that after 
service, the Veteran's employment history consisted of going 
from job to job across many states and towns.  He had become 
a loner who was difficult to befriend or get along with at 
all.  He is very temperamental and is often involved in 
fights, often involving the law.  The Veteran feels he is 
never very happy except perhaps when he has time to ride his 
Harley-Davidson by himself.  He feels uncomfortable around 
most people and never allows anyone to get too close to him.  
The Veteran frequently has bad sleep with nightmares and 
often experiences flashbacks of past traumatic events from 
Vietnam.  He stays up at night for fear of being attacked or 
harmed.  He avoids large crowds.  Loud noises startle him 
badly.  The Veteran married four times prior to coming to 
live in Thailand in 2001.  His marriages broke up mainly 
because of his temperamental and unstable behavior and 
personality.  He decided to try to live in Thailand and get 
away from things he disliked in the United States.  His life 
in Thailand has disappointed him.  He started to go out with 
a local girl and set up a bar and restaurant business.  After 
a couple of years he gave this up as he was unable to put up 
with the headaches of running such a business and trouble 
with his girlfriend.  Collecting all his money together, he 
moved to Bangkok and teaches English.  He lives alone and 
received no visitors.  He has no social life.  In his spare 
time he reads, watches the news and drinks beer.  He has 
taken care of his health and financial matters well enough.  
He has no meaningful relationships with anyone since his last 
marriage.  He can not deal with various emotions that go with 
a relationship.  The Veteran has sleeping problems with 
frequent scary nightmares.  He has flashbacks of past event 
that occur from time to time, but he has learned to live with 
these.  He reacts strongly to sudden loud noises and is wary 
of possible danger from everyday occurrence such as crowds of 
people and closed spaces. 

Mental status examination revealed that the Veteran appeared 
nervous and cautious, was polite, careful in his speech and 
tried to be cooperative.  He was not able to relax or drop 
his guard during most of the interview.  His mood was 
appropriate. There were no psychotic signs or symptoms.  
There was no inappropriate, aggressive or unfriendly 
behavior.  His concentration was good.  There was no 
cognitive deficits.  He was well oriented in time, place, and 
person.  His memory and recall were good during the 
interviews.  Insight and judgment were also good.  The 
diagnosis was PTSD, and a GAF of 50 was assigned.  The 
examiner stated that the Veteran is much handicapped by 
recurring sleep problems including insomnia and nightmares, 
flashbacks of wartime traumatic events, hypervigilance in 
perceived and imagined dangerous situations such as crowded 
places, darkness, and nighttime. Even though PTSD symptoms 
still plague him, he appears to function well enough.  He is 
currently working and is able to take reasonable care of 
himself.  He has not needed any psychiatric attention and is 
not seeking any at present.  

In an August 2006 letter, the Veteran's prior employer in the 
United States stated that in the 1980s the Veteran had 
exhibited irrational behavior and had many conflicts with 
employees.  Due to his explosive behavior, they could not 
longer employ him.  

In a July 2006 letter, the Veteran's friend stated that the 
Veteran had stayed with him for a one month period one year 
earlier while the Veteran was in between lodgings.  He 
witnessed the Veteran having low tolerance for any small 
upsets in social situations. Frequently this would result in 
angry, uncontrolled outbursts.  He lacked the ability to 
sleep, noting that he often found the Veteran sitting 
downstairs in the dark on his front porch.  He often went out 
drinking by himself, shunning the company of longstanding 
friends and acquaintances.  He has never known the Veteran to 
have a lasting relationship.  At most times, the Veteran was 
on edge and often irrelevant things are taken out of concept 
to upset him or cause depression for several days until the 
incident was then forgotten.  

In a January 2007 VA follow-up psychiatric report, it was 
noted that the Veteran's PTSD symptoms continue to plague him 
and greatly hamper his lifestyle.  He was living alone as a 
social recluse, hardly going anywhere for fear of possible 
danger from the outside world.  The Veteran quit his job as 
an English teacher recently after a personal and professional 
conflict with the school administrators.  He felt that he was 
very badly treated and frequently unfairly interfered with in 
his job - a repetition of the kind of thing that had happened 
to him at each job in the past.  The Veteran feels 'choked' 
by being in Bangkok and just sits around at home drinking 
more and more heavily just to get by each day.  He feels very 
frustrated, angry, and bitter with life and people around him 
who make him struggle to survive just to reach the end of the 
each day.  He has become very easily irritated by people and 
just ordinary day to day events.  Nights are full of 
nightmares and bad dreams.  Sleep does not come easy and he 
becomes very restless, scared, and agitated most nights.  He 
does not have any friends and does not want any.  He tries 
not to see anyone or talk to anyone if he can help it.  He 
has scary flashbacks that happen frequently at odd times of 
the day and night.  Sometimes he becomes very lonely, 
desperate, depressed, and has thought about suicide because 
he can not see much hope for the future.  The diagnosis was 
PTSD and a GAF of 50 was assigned.  

In a February 2007 letter, the Veteran stated that since his 
return from Vietnam, he has suffered though a dysfunctional 
life filled with alcohol abuse, violence, instability, 
withdrawal, suicide attempts, isolation from society and 
family, and four failed marriages.  He has been arrested on 
felony and misdemeanor battery charges and has been in 
numerous physical confrontations.  He reported panic attacks 
when confronted with any situation that he is not in complete 
control and sudden outburst of severe verbal abuse.  He is 
easily startled by sudden movement and unexpected loud 
noises.  He shuns society and prefers to be alone where he 
feels safe.  He lives in Thailand where he does not have to 
be involved in their society.  He frequently changes jobs and 
places of residence when he starts to get a suffocating 
feeling bordering on near panic.  He prefers to sit alone at 
home and drink and on rare occasions when he goes out, he is 
only comfortable sitting with his back close to or against 
the wall so he can watch the front and back entrances.  He 
has trouble sleeping a full night and uses alcohol and 
sleeping medications.  He stated that he is always plagued 
with suicidal thoughts and failed on one attempt.  There is 
not a day that goes by that he does not wish he had died in 
Vietnam with his friends.  He has not spoken with his only 
child in over seven years.  He has two sisters in the United 
States who he is not close to and many cousins who he has 
seen little of even though they have attempted to bring him 
back into the family.  

Given the above, and affording the Veteran the benefit of the 
doubt, the Board finds that his symptoms more nearly 
approximate a 70 percent rating since the February 7, 2005 
effective date of the grant service connection.  In this 
regard, the Veteran's psychiatric symptomatology has included 
suicidal ideation, chronic sleep impairment, intrusive 
thoughts and recollections, nightmares, irritability, 
outbursts of anger, hypervigilance, detachment from friends 
and family, social isolation, and feelings of hopelessness 
and helplessness, and difficulty adapting to stressful 
circumstances.  The Board finds that this symptomatology more 
nearly reflects occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The Board also notes that the GAF scores assigned are 
consistent with an initial 70 percent rating.  According to 
the Fourth Edition of the American Psychiatric Association's 
(Diagnostic and Statistical Manual of Mental Disorders) (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  The Board notes that the October 2005 
and January 2007 VA psychiatric reports reflect that the 
examiner assigned a GAF score of 50.  According to the DSM-
IV, a GAF score between 41 and 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, and 
inability to keep a job).  In this case, the Veteran has 
indicated that he has suicidal ideations and at least one 
attempt, he is irritable to the point that he repeatedly 
reports angry outbursts, he consistently reports social 
isolation with no interest in establishing friendships or 
contact with his only child, and a pattern of moving from one 
job to the next.  This symptomatology is consistent with no 
more than an indication of serious symptoms or serious 
impairment in social, occupational, or school functioning as 
demonstrated.  

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the 
maximum, 100 percent, rating. As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD. Evidence of record 
does not indicate that the Veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Collectively, the psychiatric 
symptoms shown do not support the assignment of the maximum, 
100 percent, rating.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2009); see 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record 
does not reflect that the Veteran was hospitalized for his 
service-connected PTSD.  There is no objective evidence 
revealing that his condition caused marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.

In light of all the foregoing, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's PTSD symptoms more nearly approximate an initial 70 
percent, but no higher, disability rating since the February 
7, 2005 effective date for the grant of service connection.


ORDER

An initial 70 percent rating for PTSD, from February 7, 2005, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


